Citation Nr: 0302849	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  97-28 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for hypertrophic 
spurring of the acetabulum of the right hip, rated as 10 
percent disabling from August 11, 2001. 

4.  Entitlement to an increased evaluation for hypertrophic 
spurring of the acetabulum of the left hip, rated as 10 
percent disabling from August 11, 2001.

5.  Entitlement to an increased evaluation in excess of 10 
percent for bilateral hypertrophic spurring of the acetabulum 
for the period from December 4, 1995 to August 10, 2001.  

6.  Entitlement to a total rating for individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to 
September 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's claims of entitlement to increased evaluations for 
bilateral chondromalacia of the knees (with each knee 
currently rated as 10 percent disabling), an increased 
evaluation in excess of 10 percent for bilateral hypertrophic 
spurring of the acetabulum, and a TDIU.  The claim was 
remanded by the Board in December 2000 for additional 
evidentiary and procedural development.  Thereafter, in an 
October 2002 rating decision, the veteran was assigned an 
individual 10 percent evaluation to each hip for service-
connected hypertrophic spurring of the acetabulum, with an 
effective date for this award commencing on August 11, 2001.  
The rating decision confirmed and continued the 10 percent 
rating assigned to each knee for chondromalacia and continued 
the denial of a TDIU.  The veteran now continues her appeal, 
with respect to the aforementioned issues.

In correspondence dated January 2003, the veteran's 
representative presented statements which indicated that she 
desired to file a claim of entitlement to service connection 
for a back disability.  As this issue has not been 
adjudicated, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Chondromalacia of the right knee is currently manifested 
by subjective symptomatic complaints of joint stiffness and 
pain on motion and radiographic evidence of degenerative 
changes affecting the right knee joint, with flexion limited 
to 80 degrees during symptomatic flare-ups.

2.  Chondromalacia of the left knee is currently manifested 
by subjective symptomatic complaints of joint stiffness and 
pain on motion and radiographic evidence of degenerative 
changes affecting the right knee joint, with flexion limited 
to 80 degrees during symptomatic flare-ups and slight 
impairment due to recurrent instability of lateral cruciate 
ligament.

3.  Hypertrophic spurring of the acetabulum of the right hip, 
from the period from August 11, 2001 to the present, is 
manifested by subjective symptomatic complaints of pain on 
motion and radiographic evidence of degenerative changes 
affecting the right hip joint, with flexion limited to 80 
degrees and abduction limited to 15 degrees during 
symptomatic flare-ups. 

4.  Hypertrophic spurring of the acetabulum of the left hip, 
from the period from August 11, 2001 to the present, is 
manifested by subjective symptomatic complaints of pain on 
motion and radiographic evidence of degenerative changes 
affecting the left hip joint, with flexion limited to 80 
degrees and abduction limited to 15 degrees during 
symptomatic flare-ups.

5.  Bilateral hypertrophic spurring of the acetabulum, for 
the period from December 4, 1995 to August 10, 2001, was 
manifested by radiographic evidence of degenerative changes 
affecting both hip joints and subjective accounts of pain on 
motion but with no demonstrable limitation of motion on 
objective medical examination.  

6.  The veteran is currently service-connected for bronchial 
asthma (currently rated as 30 percent disabling), diabetes 
mellitus (currently rated as 20 percent disabling), 
chondromalacia of the right knee (currently rated as 10 
percent disabling), chondromalacia of the left knee 
(currently rated as 10 percent disabling for arthritis with a 
separate 10 percent rating for joint instability), 
hypertrophic spurring of the acetabulum of the right hip 
(currently rated as 10 percent disabling), hypertrophic 
spurring of the acetabulum of the left hip (currently rated 
as 10 percent disabling), and a fibroid uterus (currently 
rated as noncompensably disabling), for a combined rating of 
70 percent.  

7.  At the time of this appeal, the veteran's age is 49, and 
she currently holds an Associates Degree in science in the 
field of electronics.

8.  The level of industrial impairment which may be 
attributed solely to the veteran's aforementioned service-
connected disabilities is not, in itself, of such severity as 
to preclude her from obtaining or retaining substantially 
gainful employment involving sedentary activity.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 10 
percent for degenerative changes due to chondromalacia of the 
right knee have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5262 (2002).

2.  The criteria for an increased evaluation in excess of 10 
percent for degenerative changes due to chondromalacia of the 
left knee have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5262 (2002).

3.  The criteria for a separate and additional 10 percent 
evaluation, and no higher, for the left knee chondromalacia, 
based on lateral ligamentous instability, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2002); VAOPGCPREC 23-97 (July 1, 1997).

4.  The criteria for an increased evaluation in excess of 10 
percent for hypertrophic spurring of the acetabulum of the 
right hip for the period commencing on August 11, 2001, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5252, 5253 (2002).

5.  The criteria for an increased evaluation in excess of 10 
percent for hypertrophic spurring of the acetabulum of the 
left hip for the period commencing on August 11, 2001, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5252, 5253 (2002).

6.  The criteria for an increased evaluation in excess of 10 
percent for bilateral hypertrophic spurring of the acetabulum 
for the period from December 4, 1995 to August 10, 2001, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5252, 5253 (2002).

7.  Assignment of a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.340, 3.341, 4.16, and Part 4 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We find that the development which has been undertaken with 
regard to the veteran's claims during the course of this 
appeal is in fundamental compliance with the provisions of 
the VCAA.  VA has assisted her in obtaining necessary 
information and evidence to substantiate her claims during 
the course of the remand in December 2000.  VA has also 
provided her with opportunities to submit other evidence in 
support of her claims.  She has also been provided with VA 
examinations in February 1996 and August 2001 which address 
the issues on appeal.  Finally, she has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate her 
claims, and she has been notified of VA's duty to assist her 
in correspondence dated on June 2001.  (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background and Analyses

In addition to a TDIU, the veteran is seeking increased 
evaluations for her service-connected disabilities of the 
knees and hips.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  
Evaluations are based upon lack of usefulness of the part or 
system affected, especially in self-support.  38 C.F.R. § 
4.10 (2002).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Accordingly, when the claimant 
presents subjective complaints of continuous joint pain 
medical determinations should be made regarding whether the 
affected joints exhibit pain on use, weakened movement, excess 
fatigability, incoordination, or any other disabling symptom.  
Specifically, a medical opinion should be presented addressing 
the question of whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  These determinations 
should, if feasible, be portrayed in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups beyond that clinically demonstrated.

(a.)  Entitlement to an increased evaluation for 
chondromalacia of the right and left knee, each currently 
rated as 10 percent disabling.

In an RO rating decision dated October 1994 the veteran was 
granted service connection for chondromalacia of both the 
right and left knees.  A 10 percent rating was assigned to 
each knee.  In December 1995, the veteran reopened her claim, 
seeking a rating increase in excess of 10 percent for each 
knee.  

The report of a February 1996 VA examination shows that she 
complained of having increased pain and limitation of joint 
motion of each knee.  She reported that she had problems 
using stairs and performing kneeling and squatting motions.  
She reported that she was only able to walk a distance of 
less than one mile due to pain and was able to stand for 15 - 
20 minutes, after which her knee pain became more 
uncomfortable.  Physical examination of both knees revealed 
pain on patellar manipulation but no swelling, deformity or 
instability.  Range of motion testing showed flexion to 130 
degrees and extension to zero degrees, bilaterally.  X-rays 
revealed no radiographic evidence of bony fracture, bony 
trabecular abnormality or foreign bodies within the soft 
tissues of either knee.  The diagnosis was bilateral 
chondromalacia patella.

A January 1996 medical examination conducted pursuant to the 
veteran's claim for Social Security Administration (SSA) 
benefits shows that the veteran was partially able to perform 
a squatting motion.  An August 1996 SSA decision found that 
she was disabled as a result of multiple disabilities which 
included bilateral chondromalacia patella in addition to 
intrinsic asthma, a history of recurrent anemia, 
hyperglycemia, diabetes mellitus, osteoarthritis, 
degenerative joint disease of the hips with superolateral 
acetabular spurring and obesity. (A December 1998 VA medical 
treatment note shows that she was 5 feet 4 inches in height 
and weighed 215 pounds at the time.)

Addressing the veteran's bilateral knee disability, the 
transcripts of an RO hearing conducted in June 1997 and a 
Travel Board hearing conducted in July 2000 show in pertinent 
part that she subjectively experienced stiffness, locking 
sensations, crepitation, joint swelling, increased pain and 
limitation of use and motion in each knee.  She reported that 
she sometimes needed to use a supportive external brace for 
each knee.  She also stated that her patellae were coming out 
of alignment from the position which they were normally 
supposed to be relative to her knee joints.  

The report of an July 2001 VA examination shows that the 
veteran reported having flare-ups of elevated pain in both 
knees 2 - 3 times per week and that her knee symptoms were 
aggravated by prolonged walking and standing.  Range of 
motion testing of both knees showed flexion to 110 degrees 
and extension to zero degrees, bilaterally.  Physical 
examination of both knees revealed no heat, joint effusion or 
ligamentous instability.  Laterally tracking patellars were 
noted, bilaterally, with mild crepitation of the 
patellofemoral joints which did not produce discomfort 
throughout range of motion.  She was negative for Lachmann's 
and drawers sign and both collaterals were intact.  X-rays 
revealed mild osteoarthritis in the medial compartments with 
lateral tilting patellars and mild degenerative changes in 
the patellofemoral joint, bilaterally.  Normal osteophyte 
formation was seen.  

In commentary dated in August 2001, a VA physician reviewed 
the above examination report and presented the following 
pertinent discussion:

"(I) believe that the (veteran) does have 
significant pain on use of both her knees. . . 
during flare ups, and is usually brought on by 
physical activity including prolonged walking and 
standing.  During these times, I believe the 
(veteran's). . . range of motion worsen (sic) 25 
to 30-degrees symmetrically in both knees. . .

I examined the (veteran) and assessed her gait.  
Her gait is somewhat antalgic.  Her strength in 
her lower extremities is 5/5 in all muscle groups 
bilaterally. . .  There is some limitation of 
motion due to pain, but this is not weakness due 
to any neurological or muscular cause, thus there 
is no significant weakness.

I believe the (veteran) is fatigable, and has 
some difficulty with prolonged walking or 
prolonged standing.  Some of this is due to her 
general medical condition, including her asthma, 
diabetes, and weight, which leads to poor 
exercise tolerance.

(With regard to) incoordination, there seems to 
be no instability of gait.  There are no 
neurological signs that the (veteran) has severe 
peripheral neurological complications of diabetes 
causing her gait or her position sense to be 
impaired, thus I do not believe that the 
(veteran) has any incoordination.

Regarding. . . lateral instability or recurrent 
subluxation of either knee, I examined the 
(veteran's) knees for stability bilaterally.  On 
the right knee there is no instability of the 
medial collateral, lateral collateral, anterior, 
or posterior cruciate ligaments.  On the left 
knee, there is no instability of the medial 
collateral, anterior or posterior cruciate 
ligaments.  There is a slight amount of 
instability of the lateral cruciate ligament.  I 
believe this causes a slight impairment of the 
joint beyond the degenerative osteoarthritic 
changes.  These osteoarthritic changes include 
mild to moderate degenerative changes in (both) 
knees.  The (veteran's) diagnosis in both her 
knees. . . is degenerative osteoarthritis.  

The (veteran's lower extremity orthopedic 
condition involving her bilateral knees. . . is 
primarily a pain condition without any other 
abnormalities.  Strictly speaking, although the 
(veteran) probably cannot do any degree of heavy 
or moderate physical labor, this condition does 
not make her unemployable."  

The applicable rating schedule provides that degenerative 
arthritis of the knee joints is to be evaluated on the basis 
of limitation of motion.  To obtain a rating higher than 10 
percent, the veteran must be unable to flex her knee beyond 
30 degrees or extend it beyond 15 degrees.  (See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2002).)  On testing in 
July 2001 she could extend her knees to zero degrees and 
flex them to 110 degrees.  The VA examiner determined that 
during flare-ups her range of motion would worsen 25 - 30 
degrees in each knees, thus reducing her flexion to no more 
than 80 degrees due to pain.  Even considering the 
provisions of the DeLuca decision, we note that the veteran 
currently has, at worst, 80 degrees of flexion, bilaterally.  
Therefore, Diagnostic Codes 5260 and 5261 do not provide a 
basis for a rating higher than the 10 percent evaluation 
currently assigned.  Similarly, rating both the right and 
left knee on the basis of 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2002), for arthritis shown on radiographic examination 
also does not provide a basis for a rating higher than 10 
percent.  Diagnostic Code 5003 rates on the basis of 
limitation of motion, with assignment of a 10 percent rating 
for a major joint affected by arthritis whose limitation of 
motion is otherwise noncompensable.  As a minimum 
compensable rating of 10 percent requires limitation of knee 
flexion to at least 45 degrees, or limitation of extension 
to at least 10 degrees, the veteran could not be awarded any 
higher than a 10 percent rating under Diagnostic Code 5003 
for either knee at the present time.  

38 C.F.R. § 4.71a, Diagnostic Code 5258 (2002), provides for 
a 20 percent rating, and no higher, for dislocated semilunar 
cartilage with frequent episodes of "locking," pain and 
joint effusion.  In the present case, we note that the 
objective medical evidence does not show the presence of 
locking or joint effusion in either knee on examination in 
July 2001.  Though mild crepitation of the patellofemoral 
joints was observed, this did not produce discomfort 
throughout range of motion.  Therefore, the evidence does not 
support an increased evaluation for either knee in excess of 
10 percent on the basis of the criteria of Diagnostic Code 
5258.

Other Diagnostic Codes in 38 C.F.R. § 4.71a which are used 
for rating knee disabilities which may provide a basis for a 
rating higher than 10 percent address ankylosis (Diagnostic 
Code 5256) or tibia and fibula impairment (Diagnostic Code 
5262).  As none of these symptoms are demonstrated in the 
medical evidence, the Diagnostic Codes used to rate them may 
not be applied to the facts of this case.

We note that the veteran's knee disabilities may be rated 
under both the Diagnostic Code for arthritis and the 
Diagnostic Code for joint instability.  In precedent opinion 
VAOPGCPREC 23-97 (July 1, 1997), the VA Office of the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a (2002).  
The Office of the General Counsel noted that Diagnostic 
Code 5257 specifically addressed only instability of the knee 
and Diagnostic Code 5003 specifically addressed only 
arthritis and disability from arthritis due to limitation of 
range of motion.  The Office of the General Counsel 
determined that because these Diagnostic Codes applied either 
to different disabilities or to different manifestations of 
the same disability, the evaluation of knee dysfunction under 
both Codes would not amount to pyramiding (i.e., evaluating 
the same disability under various diagnoses) which was to be 
avoided under 38 C.F.R. § 4.14 (2002).  The criteria of 
Diagnostic Code 5257 provides for the assignment of a 10 
percent evaluation for slight impairment of the knee due to 
recurrent subluxation or lateral instability.  Assignment of 
a 20 percent evaluation is warranted where there is moderate 
impairment of the knee due to recurrent subluxation or 
lateral instability.  Assignment of a 30 percent evaluation 
requires that the evidence demonstrates that there is severe 
impairment of the knee due to recurrent subluxation or 
lateral instability.  Bearing this in mind, we note that the 
evidence shows no instability on examination of the right 
knee.  However, VA examination in July - August 2001 revealed 
a slight amount of instability of the veteran's lateral 
cruciate ligament causing a slight impairment of her left 
knee joint beyond the degenerative osteoarthritic changes, 
thereby justifying the assignment of a separate 10 percent 
evaluation for lateral instability of the left knee in 
addition to the 10 percent evaluation already in effect for 
the left knee.  An award of greater than 10 percent is not 
warranted as moderate impairment of the left knee due to 
recurrent subluxation or lateral instability is not 
demonstrated by the evidence.

In view of the above discussion, we conclude that the 
evidence does not support the veteran's claims of entitlement 
to increased evaluations in excess of 10 percent for each 
knee for degenerative arthritis related to her service-
connected bilateral chondromalacia patella and therefore her 
appeal in this regard must be denied.  Because the evidence 
in this case is not approximately balanced, the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
However, we also conclude that the evidence supports the 
allowance of a separate 10 percent evaluation for slight 
impairment of her service-connected left knee due to 
recurrent lateral instability, subject to the controlling 
laws and regulations which govern awards of VA compensation 
benefits.   

We also find that the evidence does not demonstrate that the 
veteran's left or right knee disability produces an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  We note that 
she is disabled by several other service-connected and 
nonservice-connected disabilities in addition to bilateral 
chondromalacia.  Therefore, the Board does not find that 
referral of this case is warranted for consideration of 
application of an extraschedular rating for her bilateral 
knee disability under the provisions of 38 C.F.R. § 
3.321(b)(1) (2002).  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).

(b.)  Entitlement to an increased evaluation for hypertrophic 
spurring of the acetabulum of the right and left hip, each 
rated as 10 percent disabling from August 11, 2001.

The veteran was granted service connection and a 10 percent 
evaluation for bilateral hypertrophic spurring of the 
acetabulum in a rating decision dated October 1994.  In 
December 1995, the veteran reopened her claim, seeking a 
rating increase in excess of 10 percent for her bilateral hip 
disability.  Prior to August 11, 2001, her bilateral hip 
disability was rated as a single entity.  Based on the 
findings of a VA examination conducted on August 11, 2001, 
each hip joint was individually assigned a 10 percent 
evaluation for hypertrophic spurring of the acetabulum.  The 
objective medical evidence shows that on examination her 

On examination in August 2001 the veteran presented 
subjective complaints of constant bilateral hip pain which 
was aggravated by prolonged walking and standing and which 
would undergo weekly episodes of elevated symptom flare-ups.  
Hip pain was primarily located in the lateral and posterior 
aspect of the hips and also occasionally in her groin.  These 
symptoms were also reported at an RO hearing conducted in 
June 1997 and a Travel Board hearing conducted in July 2000.  
On range of motion testing, she was able to flex her hips to 
110 degrees and extend them to 15 degrees, bilaterally.  
Adduction was to 20 degrees, abduction was to 45 degrees, 
external rotation was to 50 degrees and internal rotation was 
to 40 degrees, all bilaterally.  There was mild pain on arch 
of motion throughout the examination.  X-rays of her hips 
revealed moderate osteoarthritis with osteophyte formation in 
the acetabulum, bilaterally, and moderate joint space 
narrowing and subchondral sclerosis.  

In commentary dated in August 2001, a VA physician reviewed 
the above examination report and presented the following 
pertinent discussion:

"(I) believe that the (veteran) does have 
significant pain on use of both her. . . hips 
during flare ups, and is usually brought on by 
physical activity including prolonged walking and 
standing.  During these times, I believe the 
(veteran's). . . range of motion worsen (sic) 25 
to 30-degrees symmetrically in. . . both hips.

I examined the (veteran) and assessed her gait.  
Her gait is somewhat antalgic.  Her strength in 
her lower extremities is 5/5 in all muscle groups 
bilaterally. . .  There is some limitation of 
motion due to pain, but this is not weakness due 
to any neurological or muscular cause, thus there 
is no significant weakness.

I believe the (veteran) is fatigable, and has 
some difficulty with prolonged walking or 
prolonged standing.  Some of this is due to her 
general medical condition, including her asthma, 
diabetes, and weight, which leads to poor 
exercise tolerance.

(With regard to) incoordination, there seems to 
be no instability of gait.  There are no 
neurological signs that the (veteran) has severe 
peripheral neurological complications of diabetes 
causing her gait or her position sense to be 
impaired, thus I do not believe that the 
(veteran) has any incoordination.

(O)steoarthritic changes include mild to moderate 
degenerative changes in (both) hips.  The 
(veteran's) diagnosis in both her. . . hips is 
degenerative osteoarthritis.  

The (veteran's lower extremity orthopedic 
condition involving her bilateral. . . hips is 
primarily a pain condition without any other 
abnormalities.  Strictly speaking, although the 
(veteran) probably cannot do any degree of heavy 
or moderate physical labor, this condition does 
not make her unemployable."  

The veteran is currently assigned a 10 percent rating for 
each hip on the basis of 38 C.F.R. § 4.71a, Diagnostic Code 
5003 for arthritis shown on radiographic examination.  
Diagnostic Code 5003 rates on the basis of limitation of 
motion, with assignment of a 10 percent rating for a major 
joint affected by arthritis whose limitation of motion is 
otherwise noncompensable.  In this case, the applicable 
Diagnostic Codes which provide an evaluation greater than 10 
percent are contained in Diagnostic Code 5251, which provides 
for the assignment of a 20 percent rating when flexion of the 
thigh is limited to 45 degrees.  However, the July - August 
2001 VA examination shows that the veteran currently is able 
to flex both thighs to 110 degrees.  Even allowing for an 
additional loss of 30 degrees in range of motion due to 
symptomatic flare-ups, the evidence indicates a reduction of 
no more than 80 degrees in either thigh.  Thus, a rating 
higher than 10 percent cannot be granted on the basis of 
Diagnostic Code 5251.

Diagnostic Code 5253 provides for a 20 percent rating where 
there is limitation of abduction of the thigh with motion 
lost beyond 10 degrees.  On examination in July - August 
2001, the veteran's range of abduction was to 45 degrees, 
bilaterally.  Factoring in a maximum additional loss of 
motion of 30 degrees during her episodes of elevated 
symptoms, she still possesses 15 degrees of abduction in 
either thigh.  We cannot therefore assign a rating higher 
than the current 10 percent evaluation on the basis of 
Diagnostic Code 5251.

38 C.F.R. § 4.71a, Diagnostic Code 5250 is applicable for 
rating disability of the hip due to ankylosis.  Diagnostic 
Code 5254  is applicable for rating disability of the hip due 
to flail joint.  Diagnostic Code 5255 is applicable for 
rating disability of the hip due to residuals of fracture.  
As neither ankylosis or flail joint are shown to exist at the 
present time and as the veteran's hip current disability is 
not a residual of traumatic injury or is otherwise analogous 
to ankylosis or flail joint, it is not appropriate to apply 
these Codes to rate her bilateral hip disability.

In view of the above discussion, we conclude that the 
evidence does not support the veteran's claims of entitlement 
to increased evaluations in excess of 10 percent for either 
hip for impairment due to hypertrophic spurring of the 
acetabulum for the period commencing from August 11, 2001.  
Therefore, her appeal in this regard must be denied.  Because 
the evidence in this case is not approximately balanced, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

We also find that the evidence does not demonstrate that the 
veteran's left or right hip disability produces an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  We note that 
she is disabled by several other service-connected and 
nonservice-connected disabilities in addition to bilateral 
hypertrophic spurring of the acetabulum.  Therefore, the 
Board does not find that referral of this case is warranted 
for consideration of application of an extraschedular rating 
for either hip for the period commencing from August 11, 
2001, under the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 53 (1993).

(c.)  Entitlement to an increased evaluation in excess of 10 
percent for bilateral hypertrophic spurring of the acetabulum 
for the period from December 4, 1995 to August 10, 2001.

The evidence which pertains to the veteran's service-
connected bilateral hip disability for the period between 
December 4, 1994 - August 10, 2001, shows on VA examination 
in February 1996 she complained of having increased pain and 
limitation of joint motion of each hip and reported that she 
had problems performing squatting motions.  She reported that 
she had difficulty walking or standing too long and would 
experience hip pain after sitting for more than an hour.  
Physical examination of both hips revealed full range of 
motion, bilaterally.  X-rays revealed minor degenerative 
joint disease changes in both hips.  The diagnosis was 
bilateral hip degenerative joint disease.

A January 1996 SSA medical examination shows that the veteran 
was partially able to perform a squatting motion.  An August 
1996 SSA decision found that she was disabled as a result of 
multiple disabilities which included degenerative joint 
disease of the hips with superolateral acetabular spurring in 
addition to intrinsic asthma, a history of recurrent anemia, 
hyperglycemia, diabetes mellitus, osteoarthritis, bilateral 
chondromalacia patella and obesity. 

Addressing the veteran's bilateral knee disability, the 
transcripts of an RO hearing conducted in June 1997 and a 
Travel Board hearing conducted in July 2000 show in pertinent 
part that she subjectively experienced bilateral hip pain, 
especially on standing and sitting, and that she was unable 
to walk long distances without experiencing hip pain.  She 
reported that she experienced painful spasms when standing 
and that she needed to use a cane to support herself because 
she felt that she would fall.  According to the veteran, her 
hip pain would frequently wake her from her sleep and 
interfere with her ability to sleep.  She stated that she 
used Motrin medication which only partially relieved her 
symptoms.  She reported that she was able to walk and do her 
own shopping but that she needed to stop approximately every 
100 feet to rest due to her hip and knee symptoms as well as 
her asthma.  She reported that she had received only limited 
results on obtaining relief from her hip pain through 
physical therapy and also indicated that steroid injection 
therapy was considered for treating her hip symptoms.  

We note that the veteran's hypertrophic spurring of the 
acetabulum was productive of pain on motion.  However, 
notwithstanding her subjective symptomatology, the objective 
medical evidence for the time period from December 4, 1995 to 
August 10, 2001 shows that she had full range of motion in 
both hips on VA examination in February 1996.  Though 
noncompensable limitation of motion is shown during this 
period, the X-ray films taken concurrent with the examination 
clearly demonstrate the presence of degenerative changes in 
her hips.  Therefore, we conclude that the 10 percent 
evaluation assigned under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, for her bilaterally hip 
disability (rated as a single disabling entity prior to 
August 11, 2001) adequately reflects the level of her 
impairment for the period from December 4, 1995 to August 10, 
2001.  We further conclude that the evidence does not provide 
a basis for assigning an evaluation higher than 10 percent on 
application of the criteria of any of the pertinent 
Diagnostic Codes for rating bilateral hypertrophic spurring 
of the acetabulum.  Therefore, her appeal in this regard must 
be denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of this 
issue, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

In addition to the above conclusions, we also find that the 
evidence does not demonstrate that the veteran's bilateral 
hypertrophic spurring of the acetabulum produces an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  We note that 
she is disabled by several other service-connected and 
nonservice-connected disabilities in addition to bilateral 
hypertrophic spurring of the acetabulum.  Therefore, the 
Board does not find that referral of this case is warranted 
for consideration of application of an extraschedular rating 
for her bilateral hip disability for the period from December 
4, 1995 to August 10, 2001, under the provisions of 
38 C.F.R. § 3.321(b)(1) (2002).  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 
(1993).

(d.)  Entitlement to a TDIU.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, 
that if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2002).

The veteran's service-connected disabilities listed in their 
order of severity are bronchial asthma (currently rated as 30 
percent disabling), diabetes mellitus (currently rated as 20 
percent disabling), chondromalacia of the right knee 
(currently rated as 10 percent disabling), chondromalacia of 
the left knee (currently rated as 10 percent disabling for 
arthritis with a separate 10 percent rating for joint 
instability), hypertrophic spurring of the acetabulum of the 
right hip (currently rated as 10 percent disabling), 
hypertrophic spurring of the acetabulum of the left hip 
(currently rated as 10 percent disabling), and a fibroid 
uterus (currently rated as noncompensably disabling).  
Applying the provisions of the combined ratings table 
contained in 38 C.F.R. § 4.25 (2002), this produces a combined 
disability rating of 70 percent.  She therefore meets the 
minimum regulatory requirement to be considered for 
entitlement to a TDIU under 38 C.F.R. §  4.16(a).

In reaching its determination with regard to this issue, we 
have followed the analysis of the United States Court of 
Appeals for Veterans Claims (Court) in Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The Court held that for a veteran to 
prevail in a claim for individual unemployability benefits, it 
is necessary that the record reflect some factor which takes 
her case outside the norm, with respect to a similar level of 
disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 
(2002).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  The question 
is whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
she can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 
538 (1994).  However, unemployability associated with 
advancing age or intercurrent disability may not be used as a 
basis for a total disability rating.  38 C.F.R. § 4.19 (2002).  
Factors to be considered, however, will include the veteran's 
employment history, educational attainment and vocational 
experience.  38 C.F.R. § 4.16 (2002).

The veteran's service record indicates that she served for 
over 20 years in active duty and that her vocational 
background during military service was as an administrative 
clerk.  In her application for a TDIU she reported that she 
attended Florida Technical College from November 1993 to 
June 1995 and that she successfully graduated with an 
Associates Degree in Science, specializing in the field of 
electronics.  

The report of an SSA medical examination conducted in 
January 1996 shows that the examining physician expressed 
the opinion that the veteran's medical disabilities, 
identified as intrinsic asthma, a history of recurrent 
anemia, hyperglycemia, diabetes mellitus, bilateral 
chondromalacia patella, osteoarthritis, degenerative joint 
disease of the hips with superolateral acetabular spurring 
and obesity, restricted her to performing light physical or 
sedentary work.  The physician noted that the veteran might 
have difficulty typing due to arthritis.  

In a decision dated in August 1996, the SSA determined that 
the findings of a January 1996 medical examination 
demonstrated that the veteran was disabled as a result of 
her multiple medical disabilities.

In a July 2001 opinion, a VA physician reviewed the 
veteran's medical history and the findings of a July 2001 VA 
examination of her respiratory system (which included a 
pulmonary function test) and expressed her opinion that the 
veteran's service-connected asthma did not preclude her from 
employment though she was advised to avoid work environments 
which would expose her to fumes, chemicals or airborne 
allergens.

In an August 2001 opinion, a VA physician reviewed the 
veteran's medical history and the findings of a July 2001 VA 
orthopedic examination and stated that it was his opinion 
that although the veteran probably could not perform any 
degree of heavy or moderate physical labor, her service-
connected bilateral orthopedic disabilities of her hips and 
knees were primarily a pain condition without any other 
abnormalities and that these conditions did not make her 
unemployable.

In her oral testimony presented at VA hearings conducted in 
June 1997 and July 2000, the veteran reported that she had 
not held steady employment since leaving military service in 
September 1992 and that she was deemed to be disabled by SSA 
and was receiving SSA disability payments since August 1996.

While we note that the SSA determined that the veteran was 
disabled for purposes of entitlement to receive SSA 
disability benefits, the conclusions arrived by the SSA in 
its administrative decisions and the regulations of the SSA 
in this regard are not binding on VA or the Board.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
Notwithstanding the SSA's determinations regarding the 
veteran's employability, we conclude that she still possesses 
the capacity to perform sedentary jobs in her present 
condition, given her relatively young age, her collegiate 
education with an Associates Degree in electronics and the 
medical determinations of the SSA and VA physicians who 
examined her in 1996 and 2001 and held the opinion that her 
disabilities did not individually or collectively preclude 
her from obtaining and retaining sedentary employment.  

The evidence shows that the veteran's service-connected 
asthma disability may require that she avoid working in 
environments where she would be exposed to fumes, chemicals 
or airborne allergens.  On objective assessment, this does 
not impose such a limitation on the types of sedentary work 
available to her that her opportunities for successfully 
finding employment in a sedentary occupation would be 
markedly reduced.  As for her service-connected diabetes 
mellitus and orthopedic disabilities, the medical opinions 
presented in the reports of the aforementioned medical 
examinations do not demonstrate that the veteran is 
unemployable as a result of these conditions.  The objective 
medical evidence shows that none of the physicians who 
examined the veteran held the opinion that she was precluded 
from working in a sedentary job because of her diabetes 
mellitus or her arthritis and degenerative joint disease of 
both hips and both knees.  We have  also considered the 
veteran's hearing testimonies.  Though her oral testimony is 
considered credible insofar as she described impairment 
relating to her service-connected disabilities, we find that 
she lacks the requisite medical training to present a 
competent, objective and probative medical opinion on matters 
relating to how her service-connected disabilities adversely 
impact upon her employability. See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, in view of the foregoing, her claim for a TDIU 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply with respect to this issue. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

An increased evaluation in excess of 10 percent for 
degenerative changes due to chondromalacia of the right knee 
is denied.

An increased evaluation in excess of 10 percent for 
degenerative changes due to chondromalacia of the left knee 
is denied; however a separate additional 10 percent 
evaluation for the left-knee chondromalacia, based on lateral 
ligamentous instability  is granted.

An increased evaluation in excess of 10 percent for 
hypertrophic spurring of the acetabulum of the right hip for 
the period commencing from August 11, 2001 is denied. 

An increased evaluation in excess of 10 percent for 
hypertrophic spurring of the acetabulum of the left hip for 
the period commencing from August 11, 2001 is denied.

An increased evaluation in excess of 10 percent for bilateral 
hypertrophic spurring of the acetabulum for the period from 
December 4, 1995 to August 10, 2001, is denied.  

The claim of entitlement to a total rating for compensation 
purposes based on individual unemployability is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

